SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amendment to Amended and Restated Loan and Security Agreement dated
as of November 2, 2007 (the “Amendment”), is executed by and among Provista
Renewable Fuels Marketing, LLC, whose address is 5500 Cenex Drive, Inver Grove
Heights, Minnesota 55077 (“Borrower”), and LaSalle Bank National Association, a
national banking association (the “Bank”), whose address is 135 South La Salle
Street, Chicago, Illinois 60603.

R E C I T A L S:

A. The Borrower and the Bank entered into that certain Amended and Restated Loan
and Security Agreement dated as of August 31, 2006, as amended by that First
Amendment to Amended and Restated Loan and Security Agreement dated as of
January 30, 2007 (as amended from time to time, the “Loan Agreement”), pursuant
to which Loan Agreement the Bank has made a Revolving Loan to the Borrower
evidenced by (i) that certain Second Amended and Restated Revolving Note dated
as of January 30, 2007 in the maximum principal amount of Twenty Five Million
and 00/100 Dollars ($25,000,000.00), executed by the Borrower and made payable
to the order of the Bank (the “Revolving Note”) and (ii) such other documents
set forth in the Loan Agreement (“Loan Documents”).

B. In addition, the Original Guarantor and the Co-Guarantor, which entities are
co-owners of the Borrower, have agreed with the Bank and each other, that each
shall guarantee the obligations of Borrower in the amount of Ten Million and
00/100 Dollars ($10,000,000.00) in accordance with the terms and conditions of
this Amendment and the Second Amended and Restated Guaranty Agreements (the
“Guaranty Agreements”), dated as of the even date herewith.

C. At the present time the Borrower requests, and the Bank is agreeable to
modify the Loan Agreement and Guaranty Agreements pursuant to the terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower and the Bank hereby agree as follows:

A G R E E M E N T S:

1. RECITALS. The foregoing Recitals are hereby made a part of this Amendment.

2. DEFINITIONS. Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Loan Agreement.

3. AMENDMENTS TO THE LOAN AGREEMENT.

3.1 Definitions. Section 1 of the Loan Agreement is hereby amended as follows:

a. The definition of “Guarantor” is hereby deleted in its entirety and replaced
with the following:

““Guarantor” shall mean CHS Inc., a Minnesota corporation, and US BioEnergy
Corp., a South Dakota corporation.”

b. The definition of “Revolving Loan Maturity Date” is hereby deleted in its
entirety and replaced with the following:

““Revolving Loan Maturity Date” shall mean November 4, 2009, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.”

3.2 Guarantor Financial Statements. The last paragraph of Section 8.9 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“Notwithstanding the above, CHS Inc. shall be deemed to have satisfied, in full,
the terms of this Section 8.9 by delivering to the Bank the annual and quarterly
financial statements in compliance with Sections 11.2.1 and 11.2.2 of the 2006
Amended and Restated Credit Agreement dated May 18, 2006, with CHS Inc. as the
borrower and Bank as a syndication party so long as the Bank remains a
syndication party thereunder. Delivery of CHS Inc.’s Form 10-K and 10-Q as
prepared and filed in accordance with the requirements of the Securities
Exchange Commission shall be deemed to satisfy the requirements hereunder.”

3.3 Prepayment Fee. Section 8.26 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“Reserved.”

3.4 Guarantor Events of Default. Section 11.13 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Any Event of Default by CHS Inc., which is not waived, and as such Event of
Default is defined under the Amended and Restated Credit Agreement dated May 18,
2006 with CHS Inc. as the borrower and the Bank as a syndicated party so long as
the Bank remains a syndicated party thereunder.”

4. REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into this
Amendment, the Borrower hereby certifies, represents and warrants to the Bank
that:

4.1 Authorization. The Borrower is duly authorized to execute and deliver this
Amendment, and will continue to be duly authorized to borrow monies under the
Loan Agreement, as amended hereby, and to perform their obligations under the
Loan Agreement, as amended hereby.

4.2 No Conflicts. The execution and delivery of this Amendment and the
performance by the Borrower of its obligations under the Loan Agreement, as
amended hereby, do not and will not conflict with any provision of law or of the
Articles of Organization or the operating agreement of the Borrower or of any
agreement binding upon the Borrower.

4.3 Validity and Binding Effect. The Loan Agreement, as amended hereby, is the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with those terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

4.4 Compliance with Loan Agreement. The representation and warranties set forth
in Section 7 of the Loan Agreement, as amended hereby, are true and correct with
the same effect as if such representations and warranties had been made on the
date hereof, with the exception that all references to the financial statements
shall mean the financial statements most recently delivered to the Bank and
except for such changes as are specifically permitted under the Loan Agreement.
In addition, the Borrower has complied with and is in compliance with all of the
covenants set forth in the Loan Agreement, as amended hereby, including, but not
limited to, those set forth in Section 8, Section 9 and Section 10 thereof.

4.5 No Event of Default. As of the date hereof, no Event of Default under
Section 11 of the Loan Agreement, as amended hereby, or event or condition
which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default, has occurred or is continuing.

5. CONDITIONS PRECEDENT. This Amendment shall become effective as of the date
above first written after receipt by the Bank of the following:

5.1 Amendment. This Amendment executed by the Borrower and the Bank.

5.2 Guaranty Agreements. The Guaranty Agreements, in form and substance
acceptable to Bank, executed by Guarantors.

5.3 Other Documents. Such other documents, agreements, amended and restated
guaranties, certificates, resolutions and/or opinions of counsel as the Bank may
request.

6. GENERAL.

6.1 Governing Law; Severability. This Amendment shall be construed in accordance
with and governed by the laws of Illinois. Wherever possible each provision of
the Loan Agreement and this Amendment shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of the Loan
Agreement and this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Loan Agreement and this Amendment.

6.2 Successors and Assigns. This Amendment shall be binding upon the Borrower
and the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and the successors and assigns of the Bank.

6.3 Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Loan Agreement and the other Loan Documents are incorporated
by reference herein, and in all respects, shall continue in full force and
effect. The Borrower, by execution of this Amendment, hereby reaffirms, assumes
and binds itself to all of the obligations, duties, rights, covenants, terms and
conditions that are contained in the Loan Agreement and the other Loan
Documents.

6.4 References to Loan Agreement. Each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, or words of like import, and each reference
to the Loan Agreement in any and all instruments or documents delivered in
connection therewith, shall be deemed to refer to the Loan Agreement, as amended
hereby.

6.5 Expenses. The Borrower shall pay all costs and expenses in connection with
the preparation of this Amendment and other related Loan Documents, including,
without limitation, reasonable attorneys’ fees. The Borrower shall pay any and
all stamp and other taxes, UCC search fees, filing fees and other costs and
expenses in connection with the execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder, and agrees to save
the Bank harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.

6.6 Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement.

[signature page to follow]

1

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Amended and Restated Loan and Security Agreement as of the date first above
written.

BORROWER:

PROVISTA RENEWABLE FUELS MARKETING, LLC, a Kansas limited liability company

     
By:
  /s/ Daniel Ostendorf
 
   
Name:
  Daniel Ostendorf
 
   
Title:
  Controller & Secretary
 
   



    BANK:

LASALLE BANK NATIONAL ASSOCIATION, a national banking association

     
By:
  /s/ J Ware
 
   
Name:
  Jeffrey Ware
 
   
Title:
  First Vice President
 
   

2